Title: From James Madison to James Madison, Sr., 1 April 1787
From: Madison, James
To: Madison, James, Sr.


Hond. Sir
N. York April 1. 1787.
I have received your favor of the 17th. Feby. and have made enquiry as to the Andover Works, not indeed thro’ the channel you suggested, but through one still more direct & authentic. I find that the works are not pursued with such alacrity at present as to promise the supply you wish, that it is uncertain whether it would be delivered at Philada. at all, and that the price is at present unfixed. I shall have an opportunity of seeing in Trenton on my way to the Convention, the man who is connected with these works, and will collect any further information that he may be able to give.
Congress have remained very thin ever since my arrival, and have done but little business of importance. The general attention is now directed towards the approaching Convention. All the States have appointed deputies to it. except Connecticut, Maryland, and Rho. Island. The first it is not doubted will appoint, and the second has already resolved on the expediency of the measure. Rho. Island alone has refused her concurrence. A majority of more than twenty in the Legislature of that State has refused to follow the general example. Being Conscious of the wickedness of the measures they are pursuing they are afraid of every thing that may become a controul on them. Notwithstanding this prospect of a very full and respectable meeting, no very sanguine expectations can well be indulged. The probable diversity of opinions and prejuduces, and of supposed or real interests among the States, renders the issue totally uncertain. The existing embarrassments and mortal diseases of the Confederacy form the only ground of hope, that a Spirit of concession on all sides may be produced by the general chaos or at least partition of the Union which offers itself as the alternative.
N. Carolina, and N. Jersey have followed the example of Virginia in giving instructions in favor of the Missippi. Penna. has not done so as was expected, but she has appointed a Delegation which thinks differently from her last on the subject.
I am anxious to hear from my brother A. on the subject of the Tobacco. It will at farthest I hope arrive within the current month in Philada. With affecte. regards to my mother & the family I remain Yr dutiful son
Js. Madison Jr
